His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
The defendant is sued for a pawn-broker’s license for the years 1912,1913 and 1914.
It is abundantly shown that during the years 1913 and 1914, under color of sale and re-sale, he lent .money upon deposit of corporeal property with sufficient frequency, at such rates of interest, and to á class of borrowers, as shows that he made the loans as a strict matter of business and not simply occasionally, or .as a mere friendly accommodation to the borrower.
This, in our opinion, is being engaged in the business of “pawn broker” within the meaning of the revenue license law.
There is no evidence in the record that defendant was engaged in .that business during the year 1912, and his *415sworn denial that he was so engaged during that year must stand.
Opinion and decree, June 30th, 1915.
Rehearing refused, July 22nd, 1915.
The judgment appealed from is therefore amended by striking therefrom so. much ias condemns the defendant for a license for the year 1912 (nineteen hundred and twelve) and as thus amended the judgment is affirmed.